Name: Commission Implementing Regulation (EU) NoÃ 94/2013 of 1Ã February 2013 amending Regulation (EU) NoÃ 162/2011 as regards the intervention centres for rice in Spain
 Type: Implementing Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 2.2.2013 EN Official Journal of the European Union L 33/17 COMMISSION IMPLEMENTING REGULATION (EU) No 94/2013 of 1 February 2013 amending Regulation (EU) No 162/2011 as regards the intervention centres for rice in Spain THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 41 in conjunction with Article 4 thereof, Whereas: (1) The Annex to Commission Regulation (EU) No 162/2011 of 21 February 2011 determining the intervention centres for rice (2) designates the intervention centres for rice. (2) In accordance with Article 55(1) of Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (3), Spain has communicated to the Commission the amended list of its intervention centres for rice and the list of storage premises (4) attached to those centres which have been approved as fulfilling the minimum standards required by EU legislation. (3) Regulation (EU) No 162/2011 should therefore be amended accordingly, and the list of storage premises attached thereto should be published on the internet, together with all the information required by the operators involved in public intervention. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 162/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 47, 22.2.2011, p. 11. (3) OJ L 349, 29.12.2009, p. 1. (4) The addresses of the storage premises of the intervention centres are available on the European Commission website EUROPA/agriculture http://ec.europa.eu/agriculture/cereals/legislation/index_en.htm ANNEX In the Annex to Regulation (EU) No 162/2011, the section entitled SPAIN is replaced by the following: SPAIN AndalucÃ ­a AragÃ ³n Castilla y LeÃ ³n Castilla-La Mancha Extremadura Navarra